DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 06/03/2020.  
Claims 1-30 are pending.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 09/21/2020 and 11/19/2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 06/03/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 3, 5, 6, 8, 9, 10, 12, 13, 17, 25, 26, 27, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being Wang et a., (US 20150282173 A1, herein after Wang).
Claims 1 and 25,
	Wang discloses an apparatus for wireless communications at a user equipment (UE), (Fig. 1 UE) comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the  apparatus to (a memory coupled to the processor, wherein the memory is encoded with one or more programs that may perform the functions ¶ [0024]): receive control signaling that indicates a plurality of frequency resources for communicating with a base station (determining at least two different sets of frequency resources for the SPS transmissions of the at least two wireless devices ¶ [0012]) and a resource allocation for a semi- persistent transmission using a first frequency resource of the plurality of frequency resources (allocating frequency resources for the SPS transmissions of the at least two wireless devices within an SPS period, such that the allocated frequency resources change between two of the at least two different sets every round trip time value…¶ [0012]); identify a resource switching pattern for switching from the first frequency resource to a different frequency resource of the plurality of frequency resources (the allocated frequency resources change between two of the at least two different sets every round trip time value ¶ [0012]); and communicate the semi-persistent transmission with the base station via a second frequency resource of the plurality of frequency resources based at least in part on the resource switching pattern (Allocating frequency resources for the SPS transmissions of the at least two wireless devices within an SPS period, such that the allocated frequency resources change between two of the at least two different sets every round trip time value ¶ [0012, 0038, 0039]. the eNodeB scheduling UEs and allocating frequency resources to the UEs, need to follow some rules when selecting frequency resources allocated to the SPS UEs…¶ [0027]. Fig. 6 The RBS 600 is configured to serve a cell of a wireless communication network, to allocate frequency resources for at least two wireless devices in the cell, and to apply SPS transmissions and automatic retransmissions for the at least two wireless devices ¶ [0041]).
Claim 1 encompass limitations that are similar to limitations of claim 25.  Thus, it is rejected with the same rationale applied against claim 25 above.

Claims 2 and 26,
	Wang discloses wherein the plurality of frequency resources comprises one or more component carriers (In FIGS. 2a-d, different frequency resource allocations for SPS transmissions of two UEs, UE1 and UE2, over the available frequency spectrum 201 are illustrated. In FIG. 2a the starting point 202 of the frequency allocation is the lowest frequency of the available spectrum 201, and resources are allocated sequentially for UE1 and UE2 in the direction 203 towards higher frequencies, ¶ [0028]).
Claim 2 encompass limitations that are similar to limitations of claim 26.  Thus, it is rejected with the same rationale applied against claim 26 above.
Claims 3 and 27,
(adaptive HARQ retransmissions are avoided for an SPS UE by resource allocating such that synchronized collision with an initial transmission of another SPS UE is avoided. This will minimize the consumption of the PDCCH resources when using SPS in uplink ¶ [0014]).
Claim 3 encompass limitations that are similar to limitations of claim 27.  Thus, it is rejected with the same rationale applied against claim 27 above.
Claims 5 and 29,
	Wang discloses wherein the semi-persistent transmission conveys data (once the uplink SPS scheduling is activated for a certain UE, it will keep sending data in accordance with the SPS scheduling grant periodically, ¶ [0004]).
Claim 5 encompass limitations that are similar to limitations of claim 29.  Thus, it is rejected with the same rationale applied against claim 29 above.

Claims 6 and 30,
	Wang discloses wherein the semi-persistent transmission comprises a periodic transmission (Allocating frequency resources for the SPS transmissions of the at least two wireless devices within an SPS period, such that the allocated frequency resources change between two of the at least two different sets every round trip time value ¶ [0012, 0038, 0039]).
Claim 6 encompass limitations that are similar to limitations of claim 30.  Thus, it is rejected with the same rationale applied against claim 30 above.

Claim 8,
	Wang discloses wherein the semi-persistent transmission comprises an uplink transmission based at least in part on a configured grant (SPS is to reduce the control signaling load on PDCCH, by using semi-persistent transmission grants or assignments for the UE uplink transmissions ¶ [0007]. The idea with SPS is to produce persistent scheduling grants and assignments for the initial transmission periodically, ¶ [0004]).
Claim 9,
	Wang discloses receiving, from the base station, a resource switching pattern configuration that indicates the resource switching pattern (Allocating frequency resources for the SPS transmissions of the at least two wireless devices within an SPS period, such that the allocated frequency resources change between two of the at least two different sets every round trip time value. ¶ [0039]).
Claim 10,
	Wang discloses receiving, in the resource switching pattern configuration, an indication of a time period that occurs between adjacent communication occasions for communicating the semi-persistent transmission (Allocating frequency resources for the SPS transmissions of the at least two wireless devices within an SPS period, such that the allocated frequency resources change between two of the at least two different sets every round trip time value. ¶ [0039]).

Claim 12,
(In FIGS. 2a-d, different frequency resource allocations for SPS transmissions of two UEs, UE1 and UE2, over the available frequency spectrum 201 are illustrated. In FIG. 2a the starting point 202 of the frequency allocation is the lowest frequency of the available spectrum 201, and resources are allocated sequentially for UE1 and UE2 in the direction 203 towards higher frequencies, ¶ [0028]).
Claim 13,
	Wang discloses wherein the semi-persistent transmission configuration for each respective component carrier at least includes a time period that occurs between adjacent communication occasions for the semi-persistent transmission on the respective component carrier (In FIGS. 2a-d, different frequency resource allocations for SPS transmissions of two UEs, UE1 and UE2, over the available frequency spectrum 201 are illustrated. In FIG. 2a the starting point 202 of the frequency allocation is the lowest frequency of the available spectrum 201, and resources are allocated sequentially for UE1 and UE2 in the direction 203 towards higher frequencies, ¶ [0028]. It is interpreted lowest frequency and higher frequencies as respective component carriers for the SPS transmissions on frequency spectrum).

Claim 17,
	Wang discloses wherein the resource switching pattern is associated with a respective resource switching period of the resource switching pattern configuration (The processing unit 601 is also configured to allocate frequency resources for the SPS transmissions of the at least two wireless devices within an SPS period, such that the allocated frequency resources change between two of the at least two different sets every round trip time value, ¶ [0038, 00039, 0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 11 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US 20150282173 A1, herein after Wang) in view of Choi et al., (US 2011/105136 A1, herein after Choi).
Claim 7,
	Wang does not disclose wherein the semi-persistent transmission comprises a downlink transmission based at least in part on semi-persistent scheduling.
Choi discloses wherein the semi-persistent transmission comprises a downlink transmission based at least in part on semi-persistent scheduling (¶ [0148], semi-persistent scheduling (SPS) may be applied in uplink and/or downlink if enabled by the radio base station).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang by using the features, as taught by Choi in order to efficiently improve the system capacity and the spectral efficiency, ¶ [0155].
Claim 11,
	Wang does not disclose communicating the semi-persistent transmission with the base station via a third frequency resource of the plurality of frequency resources based at least in part on the resource switching pattern for the semi-persistent transmission.
Choi discloses communicating the semi-persistent transmission with the base station via a third frequency resource of the plurality of frequency resources based at least in part on the resource switching pattern for the semi-persistent transmission (¶ [0145] shows  the system bandwidth may include a number of aggregated component carriers (which may be adjacent or non-adjacent). Fig. 9 shows 5 component carriers.  ¶ [0153] an efficient and fast method may be provided for changing the component carrier for SPS due to radio resource management and/or load balancing between the component carriers). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang by using the features, as taught by Choi in order to efficiently improve the system capacity and the spectral efficiency, ¶ [0155].

Claim 14,
	Wang does not disclose wherein the semi-persistent transmission configuration for each respective component carrier at least includes a time duration, wherein the semi-persistent transmission configuration for the respective component carrier is valid.
Choi discloses wherein the semi-persistent transmission configuration for each respective component carrier at least includes a time duration, wherein the semi-persistent transmission configuration for the respective component carrier is valid ([0183] semiPersistSchedIntervalDL: Periodicity of allocated SPS resources in DL given in terms of number of subframes; and [0184] semiPersistSchedIntervalUL: Periodicity of allocated SPS resources in UL given in terms of number of subframes. the radio base station may provide a radio communication device with information specifying on which of the component carriers transmission and reception according to semi-persistent scheduling may be allowed for the radio communication device ¶ [0020]).
.

Claims 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Akkarakaran et al., (US 20180287840 A1, herein after Akkarakaran).
Claims 4 and 28,
Wang does not disclose receiving a synchronization signal block from the base station or transmitting a random access message to the base station.
Akkarakaran discloses receiving a synchronization signal block from the base station (receiving a synchronization signal block (or synchronization signal burst-set) that is transmitted from a device such as a base station or gNB, ¶ [0122]. Fig. 12) or transmitting a random access message to the base station (These limitation is considered optional; therefore, not given a patentable weight). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang by using the features, as taught by Akkarakaran in order to robustly improve the efficiency of both the UE and the network, ¶ [0061].
Claim 4 encompass limitations that are similar to limitations of claim 28.  Thus, it is rejected with the same rationale applied against claim 28 above.

s 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view Kim et al., (US 20160345247 A1, herein after Kim).
Claim 15,
	Wang does not disclose receiving a configuration identifier (ID) and an anchoring cell ID associated with the resource switching pattern in the resource switching pattern configuration.
Kim discloses receiving a configuration identifier (ID) and an anchoring cell ID associated with the resource switching pattern in the resource switching pattern configuration (the base station transmits a PRS having the same time-frequency pattern and periodicity as those of an adjacent cell, interference may occur, making it difficult to detect the PRS and to retrieve a cell. Interference between PRSs may be avoided by changing the pattern and periodicity of a PRS for each cell. The pattern and periodicity of a PRS are determined through a cell unique identifier (ID) and configuration index ¶ [0077]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang by using the features, as taught by Kim in order to effectively performing synchronization, ¶ [0014].
Claim 16,
	Wang does not disclose the anchoring cell ID corresponds to a cell supporting the first frequency resource; and the configuration ID indicates the switching from the first frequency resource to the different frequency resource.
	Kim discloses the anchoring cell ID corresponds to a cell supporting the first frequency resource; and the configuration ID indicates the switching from the first (The NodeB 600 assigns the generated cell IDs to the respective HNodeBs 610 (S620). The NodeB 600 assigns different configuration indexes for other small cells to have different periodicities and subframe offsets from those of PRSs of the six small cells, ¶ [008]. a NodeB assigns each HNodeB located in the NodeB coverage a time, a frequency, and a code to maintain orthogonality between PRSs so as to minimize interference between PRSs of the NodeB and an adjacent HNodeB ¶ [0074]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang by using the features, as taught by Kim in order to effectively performing synchronization, ¶ [0014].


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US 2019/0182782 A1, herein after Wang) in view of Mochizuki et al., (US 20210126753 A1) and further in view of Wu (US 20180049181 A1).
Claim 18, 
	Wang discloses a method for wireless communications at a user equipment (UE), (Fig. 8 UE, ¶ [0085] ) comprising: receiving control signaling that indicates a time window within which the UE is to monitor for a synchronization signal block of a radio frame ( a base station transmits a plurality of physical broadcast channels and a plurality of synchronization signals to a UE at a plurality of time units within a time interval; each of the physical broadcast channels carries timing information of the time interval, ¶ [0086], Fig. 8. [0087] 802: the UE detects the synchronization signals transmitted by the base station. Fig. 1 radio frame, ¶ [0007, 0009]); decoding the synchronization signal block from the time window, (Figs. 5 and 8. ¶ [0086] each of the physical broadcast channels carries timing information of the time interval. [0087] 802: the UE detects the synchronization signals transmitted by the base station. Fig. 4, a position of a frame header may be extrapolated by detecting positions of the PSSs and SSSs, (interpreted as the UE extrapolated information from the detection SSSs) ¶ [0063]).
	Wang does not disclose the synchronization signal block indicating an offset of the synchronization signal block relative to a frame boundary of the radio frame; and decoding control information, data traffic, or both, of the radio frame based at least in part on the offset and the frame boundary.
	Mochizuki discloses the synchronization signal block indicating an offset of the synchronization signal block relative to a frame boundary of the radio frame ([0686, 0702] FIG. 37 illustrates an example where an offset is provided in a frame boundary between LTE and NR. FIG. 37 illustrates… FIG. 37 illustrates the case where the symbol lengths in LTE and in NR are the same and the number of the SS blocks in the SS burst in NR is eight.).
Wang and Mochizuki do not disclose decoding control information, data traffic, or both, of the radio frame based at least in part on the offset and the frame boundary.
Wu discloses decoding control information, data traffic, or both, of the radio frame based at least in part on the offset and the frame boundary (The UE identifies boundaries of a 80 ms period (e.g., 8 radio frames) by decoding at least one of a narrowband primary synchronization signal (NPSS) and a narrowband secondary synchronization signal (NSSS), and identifies a location of the 80 ms period in the 640 ms TTI by descrambling the NPBCH according to (e.g., using) a scrambling sequence. That is, the UE knows the boundaries of the 640 ms TTI according to the location ¶ [0076]. Fig. 7 decoding and acquiring MIB corresponding to control information such as handover command).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and Mochizuki by using the features, as taught by Wu in order to efficiently perform handover.  
	
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mochizuki, Wu and Bengtsson et al., (US 20200337005 A1, herein after Bengtsson).
Claim 19,
	Wang, Mochizuki and Wu do not discloses monitoring a set of flexible locations within the time window for a set of 3synchronization signal blocks including the synchronization signal block based at least in part 4on the control signaling.
Bengtsson discloses  2monitoring a set of flexible locations within the time window for a set of 3synchronization signal blocks including the synchronization signal block based at least in part 4on the control signaling (¶ [0060] the information may identify SS block location configuration…information may e.g. include one or more of SS block beam transmission pattern, SS block bursts duration, SS block bursts interval, and SS block measurement timing configuration...features of SS block location configuration, a user equipment detecting a first synchronization signal will gain immediate knowledge of the SS block configuration for plural synchronization signals transmitted at different frequencies within the wideband carrier. Fig. 3 shows multiple IDS having SSB locations within a resource spectrum, ¶ [0013, 0014]. First cell signal is received in the user equipment from the base station in radio resource control signaling ¶ [0015]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang, Wu and Mochizuki by using the features, as taught by Bengtsson in order to efficiently improve UE power saving, ¶ [0041].
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mochizuki, Wu, Bengstsson and Hwang et a., (US 2021/0274559 A1, herein after Hwang).
Claim 20,
	Wang, Wu, Mochizuki and Bengstsson do not disclose 2receiving the synchronization signal block at a first flexible location of the set 3of flexible locations based at least in part on the monitoring, wherein the synchronization 4signal block indicates the first flexible location.
	Hwang discloses receiving the synchronization signal block at a first flexible location of the set 3of flexible locations (Upon receiving the SSB #1, the UE may obtain a physical cell identifier (PCI) of the base station via PSS and SSS, and upon receiving the PBCH, the UE may determine not only an identifier of a currently received SSB (i.e., #1) and a location of the current SSB, ¶ [0222, 0226]. Fig. 14) based at least in part on the monitoring, wherein the synchronization 4signal block indicates the first flexible location (the UE may identify the locations of the PRACH occasions 2c-32 and 2c-33 for SSB #1 and transmit a random access preamble via a fastest PRACH occasion (for example, the PRACH occasion 2c-32) at a current time point from among the PRACH occasions 2c-32 and 2c-33 corresponding to SSB #1 ¶ [0226]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang, Wu, Mochizuki and Bengtsson by using the features, as taught by Hwang in order to efficiently improve 5G network communication systems, ¶ [0002].
Claim 21,
	Wang, Mochizuki, Wu and Bengstsson do not disclose receiving the synchronization signal block at a first flexible location of the set 3of flexible locations based at least in part on the monitoring, wherein the first flexible 4location indicates a synchronization signal block identifier associated with the 5synchronization signal block.2
	Hwang discloses receiving the synchronization signal block at a first flexible location of the set 3of flexible locations (Upon receiving the SSB #1, the UE may obtain a physical cell identifier (PCI) of the base station via PSS and SSS, and upon receiving the PBCH, the UE may determine not only an identifier of a currently received SSB (i.e., #1) and a location of the current SSB, ¶ [0222, 0226]. Fig. 14) based at least in part on the monitoring, wherein the first flexible 4location indicates a synchronization signal block identifier associated with the 5synchronization signal block (the UE may identify the locations of the PRACH occasions 2c-32 and 2c-33 for SSB #1 and transmit a random access preamble via a fastest PRACH occasion (for example, the PRACH occasion 2c-32) at a current time point from among the PRACH occasions 2c-32 and 2c-33 corresponding to SSB #1 ¶ [0226]. Fig. 14).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang, Wu, Mochizuki and Bengtsson by using the features, as taught by Hwang in order to efficiently improve 5G network communication systems, ¶ [0002].
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al., (US 20190387485 A1) in view of Wu (US 20180049181 A1).
Claim 22,
	Ko discloses a method for wireless communications at a user equipment (UE), 2comprising: 3receiving control signaling that indicates a plurality of candidate locations for 4a synchronization signal block within a radio frame (Para 212: a position of an actually transmitted SS block can be notified to a connected/idle mode UE (thus, UE receives the information); fig 22-25, Para 216-221: for SS burst set configuration, network indicates a position in which an SS block is to be actually transmitted within measurement duration; in order to indicate SS block actually transmitted in period of 5 ms, a bitmap of 8 bits is required in frequency range ranging from 3-6GHz, and bitmap of 64 bits is required in frequency range equal to or wider than 6GHz; here, bitmap indicating actually transmitted SS blocks as shown in fig 23 is time location. Para 60-63 describe that the SS block including PSS/SSS and UE detecting PSS and SSS to detect boundaries of radio frame and subframes. ¶ [0378]); 5decoding the synchronization signal block at a first candidate location of the 6plurality of candidate locations (para 378: an indicator indicating a relative frequency position between a bandwidth for an SS block and a bandwidth for a downlink common channel can be defined in PBCH contents. In order to simplify the indication of the relative frequency position, a bandwidth for a plurality of SS blocks may correspond to a candidate position at which an SS block is positioned within the bandwidth for the downlink common channel. a UE is configured to detect or decode the SS and the PBCH ¶ [0068]).
Ko does not disclose 7decoding control information, data traffic, or both, of the radio frame based at 8least in part on a frame boundary of the radio frame identified relative to the first candidate 9location.  
Wu discloses decoding control information, data traffic, or both, of the radio frame based at 8least in part on a frame boundary of the radio frame identified relative to the first candidate 9location (The UE identifies boundaries of a 80 ms period (e.g., 8 radio frames) by decoding at least one of a narrowband primary synchronization signal (NPSS) and a narrowband secondary synchronization signal (NSSS), and identifies a location of the 80 ms period in the 640 ms TTI by descrambling the NPBCH according to (e.g., using) a scrambling sequence. That is, the UE knows the boundaries of the 640 ms TTI according to the location ¶ [0076]. Fig. 7 decoding and acquiring MIB corresponding to control information such as handover command).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ko by using the features, as taught by Wu in order to efficiently perform handover.  

s 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Wu and further in view of Lin et al., (US 20210250882 A1, herein after Lin).
Claim 23,
	Ko and Wu does not disclose 
2monitoring the plurality of candidate locations for the synchronization signal 3block based at least in part on the control signaling, wherein each candidate location of the 4plurality of candidate locations is associated with a respective synchronization signal block 5identifier; and 6receiving the synchronization signal block at the first candidate location based 7at least in part on the monitoring.  
	Lin discloses monitoring the plurality of candidate locations for the synchronization signal 3block based at least in part on the control signaling, wherein each candidate location of the 4plurality of candidate locations is associated with a respective synchronization signal block 5identifier (The terminal device determines the SS block pattern selection by trying out SS block pattern candidates one at a time. In one embodiment, the terminal device iteratively selects, from the plurality of SS block pattern candidates, one candidate at a time until identifying the SS block pattern that successfully obtains the SSB locations. FIG. 7B shows the iterative process of selecting a SS block pattern per one embodiment of the invention ¶ [0090]. the terminal device then uses case C to search for SSBs by monitoring the corresponding SSB candidate locations, ¶ [0080]); and 6receiving the synchronization signal block at the first candidate location based 7at least in part on the monitoring (the terminal device may use one SS block pattern first, and if it is successful in identifying SSBs by following the SS block pattern's indexing, the SS block pattern is determined to be the one to use for the terminal device at the operating band ¶ [0080]. the terminal device selects one candidate at a time until identifying the SS block pattern that successfully obtain the SSB locations ¶ [0079]).  

Claim 24,
	Ko and Wu do not disclose 2monitoring a subset of the plurality of candidate locations for the 3synchronization signal block, wherein each candidate location of the subset of the plurality of 4candidate locations is associated with a synchronization signal block identifier that 5corresponds to the synchronization signal block (The terminal device determines the SS block pattern selection by trying out SS block pattern candidates one at a time. In one embodiment, the terminal device iteratively selects, from the plurality of SS block pattern candidates, one candidate at a time until identifying the SS block pattern that successfully obtains the SSB locations. FIG. 7B shows the iterative process of selecting a SS block pattern per one embodiment of the invention ¶ [0090]. the terminal device then uses case C to search for SSBs by monitoring the corresponding SSB candidate locations, ¶ [0080]); and 6receiving the synchronization signal block at the first candidate location based 7at least in part on the monitoring (the terminal device may use one SS block pattern first, and if it is successful in identifying SSBs by following the SS block pattern's indexing, the SS block pattern is determined to be the one to use for the terminal device at the operating band ¶ [0080]. the terminal device selects one candidate at a time until identifying the SS block pattern that successfully obtain the SSB locations ¶ [0079]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ko and Wu by using .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 20210243794 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473